The opinion of the Court was drawn up by
May, J.
The trustee in this case, after making his introductory and general answer, distinctly affirms that, at the time of the service of the writ upon him, he had no goods, effects or credits belonging.to the principal defendants, in his hands or possession. A close, and somewhat protracted examination into the business transactions subsisting between him and the defendants, at the time of such service, as well *219as into the final result of such transactions, has failed to show any error in this statement. It is not now contended that the trustee ought to be charged upon the facts which are stated in his disclosure; but it is urged that Ms omission or refusal to answer certain interrogatories propounded to him is wholly unjustifiable, and that, for this reason, he is not entitled to be discharged. These interrogatories are found to relate wholly to transactions which occurred long, after the service of the writ upon the trustee, and, which he states unequivocally, have no connection with any transactions which existed at the time of such service. His answers, so far as given, are neither vague nor equivocal. He declines to’ answer further, simply because the matters and things- inquired about have no connection with any business or liabilities which existed between him and the defendants, when the writ was served. This case, therefore, differs widely from that of Toothacre v. Allen & al. and trustee, 41 Maine, 324, cited in the argument, in which there was no distinct and positive denial of liability, except in that part of the trustee’s answer, which, being introductory, was properly regarded as in the nature of a plea. There, the subsequent statement of existing facts, left the trustee’s liability in a state of some uncertainty. Under such circumstances, it was very properly decided that a neglect to give, upon inquiry, the state of the accounts between him and the principal defendant, as they existed when the service of the writ was made, without assigning a sufficient reason for such neglect, was a proper basis on which the trustee should be charged.
Whether the subsequent matters in the present case had any relation to, or connection with transactions which existed at the time of, and prior to the service of the writ, may properly be regarded as a matter of fact, and such relation or connection having been fully denied by the trustee, no reason is perceived why the trustee, upon his whole disclosure, should not be discharged. Exceptions overruled.
Tenney, C. J., Hathaway, Goodenow, and Davis, J. J., concurred.